DETAILED CORRESPONDENCE
1. Applicant's response, filed 18 November 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
3. Claims 1-10, 20-25, 27, 30-33 and 38-42 are cancelled.
Claims 11-19, 26, 28-29, 34-37, and 43-45 are currently pending.
Claims 14-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 January 2019.
Claims 11-13, 26, 28-29, 34-37, and 43-45 are under examination herein.
Claims 11-13, 26, 28-29, 34-37, and 43-45 are rejected.
Claims 13 and 43-45 are objected to.

Priority
4. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/017,784 filed on 26 June 2014. Claims 11-13, 26, 28-29, 34-37, and 43-45 recite limitations for a preselected gene set of 17 genes that has been used to identify a renal allograft recipient as being at risk for allograft rejection/loss and treating the allograft recipient for allograft rejection/loss with an antirejection drug or steroid. However, the ‘784 application only provides support for treating a patient for acute renal allograft rejection if the cDNA sequence for the 9 

Information Disclosure Statement
5. The Information Disclosure Statements filed on 18 November 2021 and 28 December 2021 are in compliance with the provisions of 37 CFR 1.97. The 28 December 2021 IDS has been considered in full. The 18 November 2021 IDS has been considered only in part. A legible copy of foreign patent documents 33, 37, 41 and 43 was not provided with the IDS as required by 37 CFR 1.98(a)(2). Therefore, references 33, 37, 41 and 43 were not considered. A signed copy of list of references cited from each IDS is included with this Office Action.

Claim Objections
6. Claims 13 and 43-45 are objected to because of the following informalities:  
Claim 13: “wherein the expression levels are determined by” should be “wherein the expression levels are detected by” so that the language matches the language used in the independent claims regarding the expression level detection.
Claims 43-44: “determining whether a renal allograft recipient is at risk for allograft rejection by …” should recite “determining a renal allograft recipient is at risk for allograft rejection by …” as the claim limitation only recites step of determining a renal allograft recipient is at risk and is not an alternative limitation that could have two different outcomes, which would be the indication using the word “whether”. It is recommended to remove the term whether to avoid any confusion that the renal allograft recipient is identified as not being as risk for 
Claim 45: “determining whether a renal allograft recipient is at risk for acute cellular rejection by …” should recite “determining a renal allograft recipient is at risk for acute cellular rejection by …” as the claim limitation only recites step of determining a renal allograft recipient is at risk and is not an alternative limitation that could have two different outcomes, which would be the indication using the word “whether”. It is recommended to remove the term whether to avoid any confusion that the renal allograft recipient is identified as not being as risk for allograft rejection, which would be counter to the remaining limitations recited in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7. The rejection of claims 11-13, 26, 28-29, 34-37, and 43-45 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 18 November 2021.

Claim Interpretation
8. Claims 43-45 recite “wherein the gene signature set consists of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAP1A and ClGALT1C1”.
MPEP 2111.03 sets forth that “When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004)”. Therefore, while the “consists of” language for the gene signature set closes the gene signature set, other elements are not excluded from the claim as a whole. Therefore, detecting expression levels of other genes in addition to the genes of the gene signature set is not excluded from the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. Claims 11-13, 26, 28-29, 34-37 and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salomon et al. (US 2015/0167085 A1; previously cited) as evidenced by Affymetrix NetAffx Search results (pgs. 1-17, accessed 8 April 2021; previously cited). Any newly recited portions of this rejection are necessitated by claim amendment. The italicized text corresponds to the instant claim limitations.
 detecting of expression levels of each the genes of a preselected gene signature set in a blood specimen obtained from the allograft recipient). The Affymetrix NetAffx Search results discloses that the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray includes probes for each of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAP1A and ClGALT1C1 (pgs. 1-17; wherein the gene signature set consists of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAP1A and ClGALT1C1). Therefore, measuring with the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray inherently includes detecting expression levels for each of the genes in the preselected gene signature set. Salomon et al. discloses that the method includes classifying the expression based on comparing the expression profiles from two or more control samples, wherein the control samples include normal transplant function and the differentially expressed changes used for classification include ZNF493, NFYB, TSC22D1, SENP7 and MAP1A, and changing the treatment regime based on increased risk of transplant rejection, where the treatment includes immunosuppressive drugs or steroids (paras. [0005], [0007], [0016], [0037], [0070], [0084], [0099], [0102]-[0103], [0106], [0161], [0176]-[0178]; Tables 1b and 1d; (a) determining a renal allograft recipient is at risk for allograft rejection, by detecting expression levels of each of the genes of a preselected gene signature set in a blood specimen obtained from the allograft recipient, and determining that there are altered expression levels of at least one gene of the preselected gene signature set, compared to reference or control levels of the same genes; and (b) administering an anti-rejection drug or a high dose steroid to the allograft recipient identified as being at risk for allograft rejection).
Regarding claim 44, Salomon et al. discloses a method of detecting or predicting a condition of a transplant recipient that includes transplant rejection for solid organs including the kidney (paras. [0005] and [0020]). Salomon et al. discloses that the method comprises detecting the expression levels of genes in a blood specimen from the allograft recipient using methods known in the art, including the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray (paras. [0005], [0007], [0017]-[0018], [0037], [0041], [0058], [0062]; detecting expression levels of each of the genes of a preselected gene signature set in a blood specimen obtained from the allograft recipient). The Affymetrix NetAffx Search results discloses that the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray includes probes for each of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAP1A and ClGALT1C1 (pgs. 1-17; wherein the gene signature set consists of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAP1A and ClGALT1C1). Therefore, measuring with the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray inherently includes detecting expression levels for each of the genes in the preselected gene signature set. Salomon et al. discloses that the method includes classifying the expression based on comparing the expression profiles from two or more control samples, wherein the control samples include normal transplant function and the differentially expressed changes used for classification include ZNF493, NFYB, TSC22D1, SENP7 and MAP1A, and changing the treatment regime based on increased risk of transplant rejection, where the treatment includes immunosuppressive drugs or steroids (paras. [0005], [0007], [0016], [0037], [0070], [0084], [0099], [0102]-[0103], [0106], [0161], [0176]-[0178]; Tables 1b and 1d; (a) determining a renal allograft recipient is at risk for allograft rejection, by detecting expression levels of each of the genes of a preselected gene signature set in a blood specimen obtained from the allograft recipient, and determining that there are altered expression levels of at least one gene of the preselected gene signature set, compared to reference or control levels of the same genes in a blood specimen isolated from an allograft recipient who did not suffer allograft loss; and (c) administering an anti-rejection drug or a high dose steroid to the allograft recipient determined to be at risk for allograft rejection).
Concerning claim 11, Salomon et al. discloses that the treatment regime includes immunosuppressive drugs or ant proliferative drugs (para. [0161]; wherein the anti-rejection drug is an immunosuppressive or anti-proliferative agent).
Pertaining to claims 12 and 28, Salomon et al. discloses that the treatment regime includes CNI, sirolimus, prednisone, azathioprine, and anti-thymocte globulin (para. [0161]; wherein the immunosuppressive agent/anti-rejection drug is a member selected from the group consisting of a calcineurin inhibitor (CNI), mycophenolate mofetil (MMF), sirolimus, prednisone, Mycophenolate Sodium, Azathioprine or anti-thymocyte globulin in claims 12 and 28).
As to claim 13, Salomon et al. discloses that the expression levels can be determined by qPCR (para. [0088]; wherein the expression levels are determined by a method selected from the group consisting of Nanostring analysis, MiSEQ analysis, RNAseq and quantitative polymerase chain reaction (qPCR) analysis).
With respect to claims 26 and 29, Salomon et al. discloses that the treatment includes cyclosporine or tacrolimus as types of calcineurin inhibitors (para. [0161]; wherein the CNI is cyclosporine or tacrolimus in claims 26 and 29).
Regarding claims 34-35, Saloman et al. discloses that the methods and systems may be used for detecting or prediction a condition of a transplant recipient that includes subclinical acute rejection (para. [0005]; wherein said allograft rejection or allograft loss is subclinical rejection). 
Concerning claims 36-37, Saloman et al. discloses that the methods and systems may be used for detecting or prediction a condition of a transplant recipient that includes acute wherein said risk of allograft rejection is expressed as acute clinical rejection).
Pertaining to claim 45, Salomon et al. discloses a method of detecting or predicting a condition of a transplant recipient that includes transplant rejection for solid organs including the kidney (paras. [0005] and [0020]). Salomon et al. discloses that the method comprises detecting the expression levels of genes in a blood specimen from the allograft recipient using methods known in the art, including the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray (paras. [0005], [0007], [0017]-[0018], [0037], [0041], [0058], [0062]; detecting of expression levels of each of the genes of a preselected gene signature set in a blood specimen obtained from the allograft recipient). The Affymetrix NetAffx Search results discloses that the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray includes probes for each of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAP1A and ClGALT1C1 (pgs. 1-17; wherein said gene signature set consists of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAP1A and ClGALT1C1). Therefore, measuring with the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray inherently includes detecting expression levels for each of the genes in the preselected gene signature set. Salomon et al. discloses that the method includes classifying the expression based on comparing the expression profiles from two or more control samples, wherein the control samples include normal transplant function and the differentially expressed changes used for classification include ZNF493, NFYB, TSC22D1, SENP7 and MAP1A, and changing the treatment regime based on increased risk of transplant rejection, where the treatment includes immunosuppressive drugs or steroids (paras. [0005], [0007], [0016], [0037], [0070], [0084], [0099], [0102]-[0103], [0106], [0161], [0176]-[0178]; Tables 1b and 1d; (a) determining a renal allograft recipient is at risk for acute cellular rejection, by detecting expression levels of each of the genes of a preselected gene signature set in a blood specimen obtained from the allograft recipient, and determining that there are of altered expression levels of at least one gene of the preselected signature set, compared to reference or control levels of the same genes in a blood specimen isolated from an allograft recipient who did not suffer acute cellular rejection; and (b) administering an anti-rejection drug or a high dose steroid to the allograft recipient determined to be at risk for acute cellular rejection).

Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive. 
10. Applicant asserts that Salomon et al. does not teach the selection of the five genes cited by the examiner, let alone 17 genes of the claimed 17 member gene signature set (pg. 9, para. 1 to pg. 10, para. 1 and pg. 10, para. 3 of Applicant’s Remarks). Specifically, Applicant asserts that one of ordinary skill in the art would be required to pick items from hundreds or thousands of compounds to arrive at the claimed invention and would not evisage a gene signature set of the 17 claimed genes as set forth in MPEP 2131.02 and Kennametal, Inc. v. Ingersoll Cutting Tool Co. (pg. 9, para. 1 to pg. 10, para. 1 and pg. 10, para. 3 of Applicant’s Remarks). Applicant further asserts that the claims now recite a gene signature set consisting of the 17 genes and one skilled in the art would thus not envisage the claimed arrangement or combination of this specific set of 17 genes (pg. 10, para. 3 of Applicant’s Remarks). This argument is not persuasive.
As discussed in MPEP 2131.02.III: 
In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of the reference disclosed PVD as one of three suitable coating techniques. The Federal Circuit stated that the reference’s "express ‘contemplat[ion]’ of PVD coatings provided sufficient evidence that a reasonable mind could find that a person of skill in the 
Furthermore, it is noted that MPEP 2131.02.II sets forth: 
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).
The Salomon et al. reference does not generically describe a genus of a type of genes without specifying what those genes are. Rather, the Salomon et al. references discloses using a particular microarray, the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray (paras. [0005], [0007], [0017]-[0018], [0037], [0041], [0058], [0062]). The Affymetrix reference provides evidence that this microarray inherently includes probes for all 17 genes of the 17 member gene signature set. Therefore, even though a large number of other species of gene sets is disclosed, the Salomon et al. reference clearly names the particular set of 17 genes as Ex parte A and In re Sivaramakrishnan in MPEP 2131.02 and there is no indication that there is a genus which does not have the particular species of the genus that are not described. Despite the length of the list, the cited references do include a particular list of the genes included on the particular microarray and the length of the list of genes does not negate the fact that the 17 particular genes are taught by the references. Furthermore, Tables 1b and 1d of Salomon et al. include the genes ZNF493, NFYB, TSC22D1, SENP7 and MAP1A and these two tables are listed as being tables from which five or more gene expression products are measured and used to detect or predict the condition of the transplant recipient, where the condition includes acute transplant rejection (paras. [0005] and [0007]). Therefore, Salomon et al. also meets the limitation that at least one gene of the preselected gene signature set compare to reference or control levels of the same gene is determined to be altered to identify the renal allograft recipient as at risk for rejection. 
Regarding the use of the transitional phrase “consists of” within the body of the claim only for defining the gene signature set, it is noted that this use of the “consists of” claim language within a claim whose transitional phrase after the preamble is open does not close the claim from detecting expression levels of any other genes. Rather, the use of the “comprising” transitional phrase after the preamble allows the claim to cover detecting expression levels of other genes in addition to the preselected gene signature set (see MPEP 2111.03.II and the Claim Interpretation section above). Because Salomon et al. as evidenced by Affymetrix discloses that the expression levels of all 17 genes are determined together and the overarching comprising does not negate the ability to measure the expression levels of other genes as taught in Salomon et al. as evidenced by Affymetrix. 

11. Applicant asserts that the claims cannot be properly interpreted as product-by-process limitations (pg. 10, para. 2 of Applicant’s Remarks). This argument is moot because it no longer applies to the instant claims. The claim amendments obviated this interpretation.
  
Conclusion
12. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

E-mail Communications Authorization
13. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631